Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.

Response to Amendment
The amendment to the claims filed on 7/18/2022 does not comply with the requirements of 37 CFR 1.121(c) because claim 3 is not properly marked up relative to the previously pending and examined claim 3.  Applicant is advised that amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states, in part that all claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. 
In claim 3 an “and” was deleted between “pairs” and “comprises” which is not shown in the marked up claim. 
In the interest of compact prosecution, examination of the claims has been done.  Future submissions should properly mark up claims. 
Priority
The examined claims have basis in provisional application 62/531990 and have benefit of priority to 7/13/2017.
Drawings
The drawings filed 7/18/2022 are accepted. 
Specification
The specification is objected to because it refers to color in the drawings, where there is now no color.  See p. 5, Fig 1A description and p. 8, Fig 7D description.  Correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) that the method is “for determining the cell or tissue of origin of the double stranded DNA molecule”, with claims 12-18 further narrowing the recitation to encompass certain cell types and particular gene regions.  The recitation that methylation status is associated with cell or tissue of origin is a naturally occurring correlation of the type that has been recognized as the courts as a natural law. This judicial exception is not integrated into a practical application because the steps in addition to the judicial exception are data gathering steps recited at a high level of generality.  They do not apply or use the correlation in any way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps in addition to the judicial exception (that is claim 1) are data gathering steps that are recited at a high level of generality.  Furthermore, the practice of these particular steps was well established at the time of the invention, see, for example Devos et al. as cited herein, Laird et al. (PNAS 2004, Vol. 101, No. 1, pages 204-209), Lok (US 2009/0047680, Abstract and throughout), Tetzner (US 2010/0092951 fig 1, para 16-18, 35).  Following all of this, the claims are rejected as being directed to a law of nature without significantly more.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 12-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Amended claims 12-13 recite that “differentially methylated in a cell or tissue of interest as compared to leukocytes.”  No basis for this limitation was identified in the response.  The specification provides basis for a DNA molecule that is non-methylated in cells of cardiac tissue and methylated in leukocytes, but it does not suggest any other genes that are differentially regulated in leukocytes relative to other cells or tissues, particularly any of those encompassed by claim 12 and listed explicitly in claim 13.  
The amended claim 17 recites “in human genome assembly hg19” but the response does not point out basis for this limitation, nor was the examiner able to identify basis.  Therefore the limitation is rejected for being new matter.

Claims 11-13 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
  	These claims set forth that the claimed method is “for determining the cell or tissue of origin,” with claim 12 defining that the double stranded molecule is differentially methylate din a cell or tissue of interest, and claim 13 reciting exemplary cells and tissues.  Claim 15 requires that the tissue is cardiac tissue and the double stranded DNA molecule is non-methylated in cells of cardiac tissue and methylated in leukocytes.   
	The claims thus encompass detecting methylation at a single position in any double stranded molecule that has the functional characteristic of being differentially methylated in a cell or tissue of interest, presumably relative to other cells or tissues of interest such that the “differential” methylation will aid in “determining the tissue of origin.” 
	The specification names exemplary SEQ ID NO which are asserted to fulfill these requirements for a limited number of tissues and cell types, but it does not teach which, if any of these are differentially methylated relative to leukocytes.   With regard to claim 15, which specifically requires that the tissue is cardiac tissue and said double-stranded DNA molecule is non-methylated in cells of cardiac tissue, the specification discloses only sufficient information to conclude that one disclosed marker meets the criteria that the double-stranded DNA is non-methylated in cells of cardiac tissue and methylated in leukocytes.  In particular, the specification teaches that "a cluster of cytosines adjacent to the FAM101A locus was selected for further analysis”.  PCR was used to amplify a bisulfite-treated 90bp fragment around this fragment and sequenced to determine methylation status of 6 cytosines in the cluster.  Figure 1B illustrates two assays using primers S F1/R F1 and AS F1/AS R1, amplifying the bisulfite treated sense and anti-sense strands (p. 34, lines 17-28).   However, the primers used are not reported, nor is the sequence of the 90bp amplicon.  The specification does describe amplification and interrogation of 5 cytosines in a region amplified by SEQ ID NO: 1 and SEQ ID NO: 120 (p. 33).  These primers amplify a portion of SEQ ID NO:  56 after bisulfite treatment (nucleotides 188-305 of SEQ ID NO:  56).  
 	The disclosure of the limited species is not considered sufficient written description for the claimed genus because the disclosed species do not share any structure in common.  There is no description in the disclosure as to any common structure among all double stranded nucleic acid regions that would function within the claims.  The molecules that would function in the claimed methods must be discovered empirically.  The general knowledge in the art concerning differential methylation and tissue specificity does not provide any indication of how the structure of one informative CpG for one tissue is representative of other unknown markers having concordant or discordant functions.  The common attributes of the genus are not described and the identifying attributes of other relevant CpG sites or regions are not described.  The nature of methylation markers is that they are variant structures where the structure and function of one does not provide guidance as to the structure and function of others.  In other words, the existence of other relevant double stranded nucleic acids is unpredictable and the structure of those genomic regions, if they exist, is also unpredictable.  Following all of this, one of skill in the art would conclude that the applicant was not in possession of the claimed genus because a description of only a limited number of members is not representative of the entire genus and is insufficient to support the claims.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9, 10-13, 15, 19, 24, 27-28, 31, and 35  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devos et al. (WO 2008/149237).
 	Devos et al. teaches a method of determining the methylation status of a double-stranded DNA molecule, the method comprising contacting the DNA with bisulfite to generate a forward and reverse single stranded DNA molecule in which demethylated cytosines of said single-stranded DNA molecules are converted to uracils and determining the methylation status of a CG dinucleotide on both the forward and reverse strands.  The final “wherein” clauses of the claim do not require any further or different action, as they merely state inherent properties of the method.  Table 4, p. 87 specifically displays data related to each strand specifically in the “Duplex PCR” columns.  See p. 10, lines 10-11, p. 51, lines 10-11, p. 84, lines 25, Example 6, particularly p. 83, line 33-p. 84, line 18.  Thus the reference anticipates claim 1.  
 	With regard to claims 3, 7, and 9, the double stranded DNA molecule comprises at least three methylation sites per single strand of said double-stranded DNA molecule that are not more than 150 bp apart, See Figure 8.  
	With regard to claim 10, the reference teaches amplifying both single stranded DNA prior to determining the methylation status, p, 55, lines 10-25, for example, and p. 84.  
	With regard to claims 11, the limitation states an intended use, but no further process step.  The method taught by Devos et al. is capable of being used “for determining the cell or tissue of origin of the double stranded molecule.”   p. 10, line 11.  In particular, Devos et al. exemplify detection of methylation in Septin 9 in human blood samples.  Septin9 methylation is an indicator of the cell type of origin, namely tumor cells  (see p. 73, lines 1-6).  
Further, claims 12-13 require that the double-stranded DNA molecule is differentially methylated in a cell or tissue of interest.  Septin 9 in inherently differentially methylated in liver and colon cancer tissue relative to other tissue types, including, inherently leukocytes (see p. 73, lines 1-6).  
With regard to claim 15, the claim further defines the tissue, but the claim does not require that the differential methylation of claim 12 is in the tissue.  Since claim 12 recites “in a cell or tissue of interest” and claim 15 recites “wherein said tissue is cardiac tissue,” claim 15 is still anticipated when the option is “a cell” of interest, since the cell is not further defined.  
With regard to claim 19, the reference teaches carrying using a first strand-specific oligonucleotide (SEQ ID NO:  4) and a second strand specific oligonucleotide (SEQ ID NO:  8), wherein the oligonucleotides comprise different tags and the determining step of (b) comprises detecting the tag of the firs strand-specific oligonucleotide and the determining step of (c) detecting the tag of the second strand-specific oligonucleotide (FAM and TexasRED, see Table 3, p. 86, p. 84, lines 5-12 and p. 84, line 37-p. 85, line 2).  
With regard to claim 24, the reference teaches isolating nucleic acids from plasma, which inherently means that cell-free DNA was the subject of analysis, as cells have been removed from plasma.  (see p. 12, line 35, p. 78, lines 17). 
With regard to claim 27, the reference teaches a variety of potential samples including blood and urine (p. 83, lines 13-14). 
With regard to claim 31, the method comprising quantifying the concentration of target Septin 9, see standard curve figures 5 and 6. 
With regard to claim 35, the reference teaches that steps (b) and (c) are performed independently (i.e. detection in different channels using differently labeled probes) such that the determining of step (b) and said determining of step (c) uniquely determine the status of at least one methylation site on each strand (p. 84, line 37-p. 85, line 2; Table 3, p. 86 showing differently labeled probes and Table 4, p. 87 showing unique results for each strand).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devos et al.
 	The teachings of Devos et al. as they are relevant to claim 1, from which claims 22 and 25 depend are given previously in this office action and fully incorporated here. 
 	With regard to claim 22, Devos et al. teach the amplification of and detection of methylation of both strands of a bisulfite treated DNA.  Devos et al. is silent as to whether the two separate amplifications occur in a single reaction vessel or two reaction vessels.  However, carrying out a single PCR reaction in a single vessel was well known at the time of the invention, as exemplified by Devos in example 6 where the single PCR is carried out in a reaction vessel.  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have carried out the two different PCR reactions in separate vessels as the application of a well-known technique to achieve the predictable outcome of carrying out the appropriate PCR reactions to measure methylation on both strands of the bisulfite treated DNA.  	With regard to claim 25, Devos et al. teach the amplification of and detection of methylation of both strands of a bisulfite treated DNA.  Devos et al. does not specifically teach lysing cells as in conjunction with this assay.  However, Devos et al. teaches that the methods disclosed therein can be applied to a wide variety of samples, including many samples with cells contained therein (p. 12-13).  Devos et al. further teaches treating samples with lysis buffers (p. 14).  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have applied the duplex PCR method taught by Devos et al. to any of the sample taught by Devos et al., as Devos et al. teaches the method improves sensitivity for detecting methylated targets.  Further, it would have been obvious to have lysed cells in samples, as appropriate to release target DNA and achieve the predictable result of preparing samples for analysis.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 9-13, 15, 17-19, 22, 24, 25, 27, 29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 14, 16, 21, 22, 25-27, 30 of copending Application No. 16/630547 (reference application) in view of Devos et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application teach all of the limitations of the instant claims except the copending application claims do not teach determining the methylation status of a methylation site on both the forward and reverse bisulfite treated strands.  It is noted that SEQ ID NO:  56 of the copending application is identical to instant SEQ ID NO:  56.  
The teachings of Devos are given previously in this office action and fully incorporated here.  Devos et al. teaches that the examples demonstrate the advantage of the duplex PCR (that is determining the methylation status on both strand) over a single PCR by the higher detection rate of low copy number samples.  This can be explained by the two times higher theoretical number of template DNA being capable of being amplified.  See p. 83, lines 19-26.
Thus, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date to have modified the methods taught in the co-pending application so as to have determined the methylation status on both strands of the nucleic acid in order to employ a method that has higher detection rate than determining the methylation status on one strand only.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 7, 9-13, 15, 17-19, 22, 24, 25, 27, 29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-14 of copending US Patent 11466323 in view of Devos et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application teach all of the limitations of the instant claims except the copending application claims do not teach determining the methylation status of a methylation site on both the forward and reverse bisulfite treated strands.  It is noted that SEQ ID NO:  56 of the copending application is identical to instant SEQ ID NO:  56.  
The teachings of Devos are given previously in this office action and fully incorporated here.  Devos et al. teaches that the examples demonstrate the advantage of the duplex PCR (that is determining the methylation status on both strand) over a single PCR by the higher detection rate of low copy number samples.  This can be explained by the two times higher theoretical number of template DNA being capable of being amplified.  See p. 83, lines 19-26.
Thus, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date to have modified the methods taught in the co-pending application so as to have determined the methylation status on both strands of the nucleic acid in order to employ a method that has higher detection rate than determining the methylation status on one strand only.  

Claims 1, 3, 7, 9-13, 19, 22, 24, 25, 27, 29, and 31  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,203,784 in view of Devos et al. 
 	The issued claims teach a method that is for quantifying molecules of cell-free DNA having the methylation pattern of a cell- or tissue-type of interest in a sample derived from a subject comprising identifying a sequence of 50-170 base pairs (claim 18), bisulfite treating the sequence (claim 5), amplifying said identified DNA sequence in the cell-free DNA and ascertaining from said sequence amplified DNA the methylation status of each of said at least four methylation sites.  
	With regard to instant claim 1, the issued claims do not teach ascertaining the methylation status on both the plus and minus strands of the bisulfite treated DNA. 
The teachings of Devos are given previously in this office action and fully incorporated here.  Devos et al. teaches that the example demonstrates the advantage of the duplex PCR (that is determining the methylation status on both strand) over a single PCR by the higher detection rate of low copy number samples.  This can be explained by the two times higher theoretical number of template DNA being capable of being amplified.  See p. 83, lines 19-26.
Thus, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date to have modified the methods taught in the co-pending application so as to have determined the methylation status on both strands of the nucleic acid in order to employ a method that has higher detection rate than determining the methylation status on one strand only.  

Response to Remarks
With regard to the 101 rejection, applicant argues that bisulfite conversion cannot be considered part of a judicial exception.  Within the rejection, the bisulfite conversion step was considered as a step “in addition” to the judicial exception and not as a judicial exception.  Applicant further argues that eh simultaneous amplification of both strands such that they cannot be uniquely identified is not a standard assay.  The rejected claims do not require “simultaneous amplification” or any amplification at all, for most of them.  The broadly recited steps are in fact taught in multiple references, given in the rejection, and the prior art rejections here point out specifically were each limitation is taught in Devos et al.   
With regard to the 112 1st rejection for lack of written description, applicant argues artisan would have been aware of numerous ways of identifying locations with differential methylation.  However, this is not persuasive because it does not establish that the methylation positions necessary to practice the claimed invention were readily available in the prior art generally or for each specific cell and tissue type recited in the claims.  Applicant argues that Claim 11 will work with any known sequence with multiple methylation marks such each methylation mark can be checked on each strand.  However, for the reasons discussed in the rejection a representative number of these has not been disclosed in a genus where there is no common structure and the structure of one mark is not predictable of the structure of another.  The rejection is maintained.  
With regard to the rejections for anticipation and obviousness, applicant argues that Devos amplifies both the forward and reverse strands, but that the two amplifications are indistinguishable from one another and are done in a single tube.  Independent claim 1 does not require that the process “differentiate” from a situation when only the first strand is methylated, only the second strand is methylated, or when both strands are methylated.  The reference encompasses a method where, for example, no methylation at all is detected and even if this were some sort of “composite” reading for both strands it would be within the scope of the claim, because detecting no methylation at al would determine the methylation status of both strands and would meet the second “wherein” clause.  Additionally, the newly added “wherein” clauses state necessary outcomes of the method but do not further limit the action of the claim.  The argument is not convincing because Devos specifically teaches that PCR1 and PCR2 (i.e. the forward and reverse amplified strands) were specifically detected in two different channels (p. 85, lines 1-2).  The reference in fact does distinguish the two strands, see also Figure 1 and 2 as well as Figures 5 and 6 which gives separately the PCR1 and PCR2 results representing different strands.  
These arguments are repeated in response to the rejection for obviousness and for 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Dor et al. WO 2015/159292 teach methods for determining tissue or cell origin of DNA by determining whether cell-free DNA comprised in a fluid sample of the subject is derived from the cell type or tissue (Abstract and throughout). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634